IN THE SUPREME COURT OF THE STATE OF NEVADA

RESIGNATION OF MICHAEL JAMES
DAWSON, BAR NO. 944.

 

IN THE MATTER OF THE No. 84941

FILED :

 

ORDER GRANTING PETITION FOR RESIGNATION

This is a joint petition by the State Bar of Nevada and attorney
Michael James Dawson for his resignation from the Nevada bar.

SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Dawson; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Dawson acknowledges that his
resignation is irrevocable and that the state bar retains continuing
jurisdiction with respect to matters involving a past member’s conduct prior
to resignation. See SCR 98(5)(c)-(d). Finally, Dawson has submitted an
affidavit of compliance with SCR 115. See SCR 98(5)¢e).

Supreme Court
OF

NEVADA V2: 119 30
(0) 1947A EE

 

 
The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Michael James Dawson’s resignation.
SCR 98(5)(a)(2). The petition is hereby granted.

It is so ORDERED.

 

cc: Bar Counsel, State Bar of Nevada
Michael J. Dawson
Executive Director
Admissions Office, United States Supreme Court

Supreme Court
OF
Nevapa 2

(0) 147A EB